DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 10-19, 21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pat. App. Pub. No. 2016/0099110) in view of JP 2018-106906.
With respect to claim 1, Lee teaches a multilayer ceramic electronic component, comprising: a first external electrode connected to a first internal electrode of the ceramic body (see FIG. 2, element 31 and paragraph [0045]); and a second external electrode connected to a second internal electrode (see paragraph [0045]), wherein the first external electrode includes a first base electrode layer disposed to be in contact with the ceramic body (see FIG. 2, element 31a and paragraph [0045]) and a first resin electrode layer disposed on the first base electrode layer (see FIG. 2, element 31b and paragraph [0045]), wherein the second external electrode includes a second base electrode layer disposed to be in contact with the ceramic body and a second resin electrode layer disposed on the second base electrode layer (see FIG. 2 and paragraph [0045]), and wherein the first resin electrode layer and the second resin electrode layer include a thermosetting shape memory polymer (see paragraph [0050], citing a thermosetting resin).
Lee fails to teach that the thermosetting resin is a thermosetting shape memory polymer.
JP ‘906, on the other hand, teaches that a thermosetting resin for an external electrode is a bifunctional phenoxy resin, which is the same resin as used in the instant application, and thus, is a shape memory polymer.  See paragraph [0015].  Such an arrangement results in improved mechanical strength when subjected to high temperatures and large vibrations and impacts.  See paragraph [0015].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Lee, as taught by JP ‘906, in order to provide improved mechanical strength when subjected to high temperatures and large vibrations and impacts.
With respect to claim 2, the combined teachings of Lee and JP ‘906 are considered to teach that the thermosetting shape memory polymer has a glass transition temperature (Tg) of about 50°C or more and/or about 200°C or less.  Because JP ‘906 recites using the same resins recited in the instant application, JP ‘906 is also considered to teach any physical properties associated with those resins, including glass transition temperature.  See MPEP 2112.01.  If there is a structural difference in the resin to produce these specific properties, those structural differences should be clearly written as a claim limitation.
With respect to claim 3, the combined teachings of Lee and JP ‘906 teach that the thermosetting shape memory polymer has an elastic modulus of about 1.3 GPa or more and/or about 8.5 GPa or less at about 25 C.  Because JP ‘906 recites using the same resins recited in the instant application, JP ‘906 is also considered to teach any physical properties associated with those resins, including elastic modulus.  See MPEP 2112.01.  If there is a structural difference in the resin to produce these specific properties, those structural differences should be clearly written as a claim limitation
With respect to claim 4, the combined teachings of Lee and JP ‘906 teach that the thermosetting shape memory polymer includes an organic epoxy resin and a cured product of a curing agent.  See JP ‘906, paragraph [0017].
With respect to claim 5, the combined teachings of Lee and JP ‘906 teach that the organic epoxy resin includes one or more resins selected from a group consisting of a bisphenol-based epoxy resin, a biphenyl-based epoxy resin, a naphthalene-based epoxy resin, a fluorene-based epoxy resin, a phenol novolak-based epoxy resin, a cresol novolac-based epoxy resin, a xylox-based epoxy resin, trishydroxylphenylmethane-based epoxy resin, a tetraphenylmethane-based epoxy resin, a dicyclopentadiene epoxy resin, and a dicyclopentadiene-modified phenol-type epoxy resin.  See JP ‘906, paragraph [0015], citing phenoxy resin (i.e., a bisphenol based epoxy).
With respect to claim 6, the combined teachings of Lee and JP ‘906 are considered to teach that the organic epoxy resin has a viscosity of about 800 mPa*s or more and/or about 2,000 mPa*s or less as measured in accordance with ISO 12058-1 at about 25°C.  Because JP ‘906 recites using the same resins recited in the instant application, JP ‘906 is also considered to teach any physical properties associated with those resins, including elastic modulus.  See MPEP 2112.01.  If there is a structural difference in the resin to produce these specific properties, those structural differences should be clearly written as a claim limitation
With respect to claim 8, the combined teachings of Lee and JP ‘906 teach that the first resin electrode layer and the second resin electrode layer include a conductivity imparting agent.  See Lee, paragraph [0049].
With respect to claim 10, the combined teachings of Lee and JP ‘906 teach that the first base electrode layer and the second base electrode layer are baked electrodes including a conductive metal.  See Lee, paragraph [0047].
With respect to claim 11, the combined teachings of Lee and JP ‘906 teach that the first and second resin electrode layers are disposed to cover the first and second base electrode layers.  See Lee, FIG. 2 and paragraph [0045].
With respect to claim 12, the combined teachings of Lee and JP ‘906 teach first and second plating layers disposed on the first and second resin electrode layers.  See Lee, paragraph [0070].
With respect to claim 13, Lee teaches a multilayer ceramic electronic component, comprising: a ceramic body including first and second internal electrodes (see FIG. 2, elements 21/22 and paragraph [0034]); a first external electrode connected to a first internal electrode of the ceramic body (see FIG. 2, element 31 and paragraph [0045]); and a second external electrode connected to a second internal electrode (see FIG. 2 and paragraph [0045]), wherein the first external electrode includes a first base electrode layer disposed to be in contact with the ceramic body and a first resin electrode layer disposed on the first base electrode layer (see FIG. 2, elements 31a/31b and paragraph [0045]), wherein the second external electrode includes a second base electrode layer disposed to be in contact with the ceramic body and a second resin electrode layer disposed on the second base electrode layer (see FIG. 2 and paragraph [0045]), and wherein the first resin electrode layer and the second resin electrode layer include a polymer (see paragraph [0050], citing thermosetting resin).
Lee fails to teach that the thermosetting resin has properties including a property that exhibits shape memory effect.
JP ‘906, on the other hand, teaches that a thermosetting resin for an external electrode is a bifunctional phenoxy resin, which is the same resin as used in the instant application, and thus, is a shape memory polymer.  See paragraph [0015].  Such an arrangement results in improved mechanical strength when subjected to high temperatures and large vibrations and impacts.  See paragraph [0015].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Lee, as taught by JP ‘906, in order to provide improved mechanical strength when subjected to high temperatures and large vibrations and impacts.
With respect to claim 14, the combined teachings of Lee and JP ‘906 teach that the polymer includes a thermosetting shape memory polymer.  See JP ‘906, citing bifunctional phenoxy resin.
With respect to claim 15, the combined teachings of Lee and JP ‘906 are considered to teach that the thermosetting shape memory polymer has a glass transition temperature (Tg) of about 50°C or more and/or about 200°C or less.  Because JP ‘906 recites using the same resins recited in the instant application, JP ‘906 is also considered to teach any physical properties associated with those resins, including glass transition temperature.  See MPEP 2112.01.  If there is a structural difference in the resin to produce these specific properties, those structural differences should be clearly written as a claim limitation.
With respect to claim 16, the combined teachings of Lee and JP ‘906 teach that the thermosetting shape memory polymer has an elastic modulus of about 1.3 GPa or more and/or about 8.5 GPa or less at about 25 C.  Because JP ‘906 recites using the same resins recited in the instant application, JP ‘906 is also considered to teach any physical properties associated with those resins, including elastic modulus.  See MPEP 2112.01.  If there is a structural difference in the resin to produce these specific properties, those structural differences should be clearly written as a claim limitation
With respect to claim 17, the combined teachings of Lee and JP ‘906 teach that the thermosetting shape memory polymer includes an organic epoxy resin and a cured product of a curing agent.  See JP ‘906, paragraph [0017].
With respect to claim 18, the combined teachings of Lee and JP ‘906 teach that the organic epoxy resin includes one or more resins selected from a group consisting of a bisphenol-based epoxy resin, a biphenyl-based epoxy resin, a naphthalene-based epoxy resin, a fluorene-based epoxy resin, a phenol novolak-based epoxy resin, a cresol novolac-based epoxy resin, a xylox-based epoxy resin, trishydroxylphenylmethane-based epoxy resin, a tetraphenylmethane-based epoxy resin, a dicyclopentadiene epoxy resin, and a dicyclopentadiene-modified phenol-type epoxy resin.  See JP ‘906, paragraph [0015], citing phenoxy resin (i.e., a bisphenol based epoxy).
With respect to claim 19, the combined teachings of Lee and JP ‘906 are considered to teach that the organic epoxy resin has a viscosity of about 800 mPa*s or more and/or about 2,000 mPa*s or less as measured in accordance with ISO 12058-1 at about 25°C.  Because JP ‘906 recites using the same resins recited in the instant application, JP ‘906 is also considered to teach any physical properties associated with those resins, including elastic modulus.  See MPEP 2112.01.  If there is a structural difference in the resin to produce these specific properties, those structural differences should be clearly written as a claim limitation
With respect to claim 21, the combined teachings of Lee and JP ‘906 teach that the first resin electrode layer and the second resin electrode layer include a conductivity imparting agent.  See Lee, paragraph [0049].
With respect to claim 23, the combined teachings of Lee and JP ‘906 teach that the first base electrode layer and the second base electrode layer are baked electrodes including a conductive metal.  See Lee, paragraph [0047].
With respect to claim 24, the combined teachings of Lee and JP ‘906 teach that the first and second resin electrode layers are disposed to cover the first and second base electrode layers.  See Lee, FIG. 2 and paragraph [0045].
With respect to claim 25, the combined teachings of Lee and JP ‘906 teach first and second plating layers disposed on the first and second resin electrode layers.  See Lee, paragraph [0070].
Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pat. App. Pub. No. 2016/0099110) in view of JP 2018-106906, and further, in view of Oh et al. (US Pat. App. Pub. No. 2019/0272955).
With respect to claim 9, the combined teachings of Lee and JP ‘906 teach that the first resin electrode layer and the second resin electrode layer further include one or more fillers (see Lee, conductive particles 2, and paragraph [0048]), but fail to teach that the fillers are selected from a group consisting of carbon nanotube, graphene, and fullerene.
Oh, on the other hand, teaches adding graphene to a conductive resin layer substantially increases the conductivity of the conductive resin layer.  See paragraph [0034].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Lee and JP ‘906, as taught by Oh, in order to further increase the conductivity of the external electrodes.
With respect to claim 22, the combined teachings of Lee and JP ‘906 teach that the first resin electrode layer and the second resin electrode layer further include one or more fillers (see Lee, conductive particles 2, and paragraph [0048]), but fail to teach that the fillers are selected from a group consisting of carbon nanotube, graphene, and fullerene.
Oh, on the other hand, teaches adding graphene to a conductive resin layer substantially increases the conductivity of the conductive resin layer.  See paragraph [0034].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Lee and JP ‘906, as taught by Oh, in order to further increase the conductivity of the external electrodes.
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pat. App. Pub. No. 2016/0099110) in view of JP 2018-106906, and further, in view of JP 2016-195082.
With respect to claim 7, the combined teachings of Lee and JP ‘906 fail to teach that the curing agent includes disulfide bonds.
JP ‘082, on the other hand, teach that the curing agent includes disulfide bonds.  See paragraph [0034].  Such an arrangement results in appropriate mechanical characteristics of the conductive polymer.  See paragraph [0035].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Lee and JP ‘906, as taught by JP ‘082, in order to produce the appropriate mechanical characteristics for the conductive polymer.
With respect to claim 20, the combined teachings of Lee and JP ‘906 fail to teach that the curing agent includes disulfide bonds.
JP ‘082, on the other hand, teach that the curing agent includes disulfide bonds.  See paragraph [0034].  Such an arrangement results in appropriate mechanical characteristics of the conductive polymer.  See paragraph [0035].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Lee and JP ‘906, as taught by JP ‘082, in order to produce the appropriate mechanical characteristics for the conductive polymer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848